Per Curiam,
defendant Michael Lee O’Den pleaded guilty to the charge of assault with intent *11to rob being armed contrary to CL 1948, § 750.89 (Stat Add 1962 Rev § 28.284). He was sentenced to a term of eigbt to fifteen years’ imprisonment. On appeal it is contended that the sentence imposed is a violation of the equal protection of the laws. The people have filed a motion to affirm the conviction and sentence.
The sentence is well within .the statutory maximum. The question presented here on appeal is unsubstantial and requires no formal argument or submission.
Affirmed.
Lesinski, C. J., and Fitzgerald and Quinn, JJ., concurred.